                                                                   JS-6
 1
 2
 3
 4                                             November 26, 2018

 5                                                  VPC
 6

 7
 8
                      UNITED STATES DISTRICT COURT
 9
                     CENTRAL DISTRICT OF CALIFORNIA
10
11
12
13
14   JOHN MARIN and KEYAN BAGHERI, Case No.: 2:17-CV-05449-SJO-KSx
     individuals; on behalf of themselves and
15   all others similarly situated,
                   Plaintiffs,                FINAL JUDGMENT
16                      v.
17

18   GENERAL ASSEMBLY SPACE, INC.,
             Defendant.
19

20

21

22

23

24

25

26

27

28


                                         1
                             [PROPOSED] FINAL JUDGMENT
 1         A Fairness Hearing was held before this Court on November 26, 2018, to
 2   consider, among other things, whether the Settlement Agreement (“Settlement
 3   Agreement” or “Settlement”) between Plaintiffs John Marin and Keyan Bagheri (the
 4   “Class Representatives” or “Named Plaintiffs”) and Defendant General Assembly
 5   Space, Inc. (“Defendant” or “General Assembly”) (collectively the “Parties”),
 6   represents a fair, reasonable and adequate compromise of the action. Having
 7   considered the evidence submitted and argued by the Parties, and any objections to
 8   the Settlement submitted,
 9         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED, ADJUDGED
10   AND DECREED THAT:
11         The Final Judgment incorporates by reference the definitions in the Settlement
12   Agreement, and all capitalized terms used in this Final Judgment will have the same
13   meanings as set forth in the Settlement Agreement, unless otherwise defined in this
14   Final Judgment.
15         This Court has jurisdiction over the subject matter of the Action, the Class
16   Representatives, the Settlement Class, and Defendant. Final approval of the
17   Settlement, and entry of a final judgment an order of dismissal is hereby
18   GRANTED.
19         This Court finds that the Settlement Agreement is the product of good faith
20   arms-length negotiations by the Parties, each of whom was represented by
21   experienced counsel.
22         The Court finds that the class proposed for purposes of the Settlement meets
23   the requirements of Fed. R. Civ. P. 23(a), and 23(b)(2) and (3), and hereby certifies a
24   Settlement Class in the Action as follows:
25
26         All current and former instructors engaged by General Assembly Space
           Inc. as independent contractor instructors, whether hired as a business
27         entity or as an individual, including without limitation all immersive
28         course instructors, part time course instructors, classes and workshop
           instructors, and assistant or associate instructors, in California from July

                                                  2
                                   [PROPOSED] FINAL JUDGMENT
 1            24, 2013, through the date preliminary approval is granted, or June 30,
              2018, whichever is sooner.
 2

 3
              The Court approves all terms set forth in the Settlement Agreement and the
 4
     Settlement reflected therein, and finds that such Settlement is, in all respects, fair,
 5
     reasonable, adequate and in the best interests of the Settlement Class Members, and
 6
     the Parties to the Settlement Agreement are directed to consummate and perform its
 7
     terms.
 8
              The Parties dispute the validity of the claims in this matter, and their dispute
 9
     underscores not only the uncertainty of the outcome but also why the Court finds the
10
     Settlement Agreement to be fair, reasonable, adequate, and in the best interests of the
11
     Settlement Class Members. Beyond facing uncertainty regarding the resolution of
12
     those issues, by continuing to litigation the Settlement Class Members would also
13
     face the challenge of surviving an appeal of any class certification order entered in
14
     the Action, and any other adverse rulings rendered at trial.
15
              Co-Class Counsel has reviewed the Settlement Agreement and finds it in the
16
     best interest of the Settlement Class Members. For all these reasons, the Court finds
17
     that the uncertainties of continued litigation in both the trial and appellate courts, as
18
     well the risk and expense associated with it, weigh in favor of approval of the
19
     Settlement reflected in the Settlement Agreement.
20
              Any request to intervene in this matter and/or the Settlement Agreement that is
21
     filed after the date this Judgment is entered shall be and hereby is deemed untimely.
22
              The Court finds that the Notices provided for in the Order of Preliminary
23
     Approval of Settlement have bene provided to the Settlement Class and the Notices
24
     provided to the Settlement Class constituted the best notice practicable under the
25
     circumstances, and was in full compliance with the notice requirements of Rule 23
26
     of the Federal Rules of Civil Procedure, due process, the United States Constitution,
27
     and any other applicable law. The Notices apprised the members of the Settlement
28
     Class of the pendency of the litigation, of all material elements of the proposed

                                                    3
                                      [PROPOSED] FINAL JUDGMENT
 1   Settlement, including but not limited to the relief afforded the Settlement Class under
 2   the Settlement Agreement, of the res judicata effect on members of the Settlement
 3   Class and of their opportunity to object to, comment on, or opt-out of the Settlement;
 4   and of the right to appear at the Fairness Hearing. Full opportunity has been afforded
 5   to members of the Settlement Class to participate in this Fairness Hearing.
 6   Accordingly, the Court determines that all Settlement Class Members are bound by
 7   this Final Judgment in accordance with the terms provided herein.
 8         This action is dismissed with prejudice, and without costs to any party, except
 9   as provided for in the Settlement Agreement and in this Final Judgment.
10         In accordance with sections I.CC. and III.A. of the Settlement Agreement, upon
11   entry of this Final Judgment, all Participating Class Members will be deemed to have
12   completely released and forever discharged the Released Parties from all wage and
13   hour claims that were led or reasonably could have been pled under the Labor Code
14   and state or local wage and hour laws, based on the facts alleged in the First Amended
15   Complaint, including claims for: any meal period premiums, non-compliant on-duty
16   meal periods; overtime wages; minimum wage violations; rest period premiums;
17   failing to maintain accurate time records; receipt of inaccurate itemized wage
18   statements; failure to pay wages within 72 hours of their termination; waiting time
19   penalties; all claims arising under California Labor Code section 201, 202, 203, 204,
20   226(a), 226.3, 226.7, 510, 512, 1194, 1194.2, 1997 2802 and IWC Wage Order No. 4-
21   2001 secs. 3, 11, 12 and civil and statutory penalties, interest and liquidated damages;
22   and all claims arising under the California’s Private Attorneys General Act of 2004.
23   Also released are all related claims for conversion and violation of California Business
24   and Professions Code section 17200.
25         In accordance with section III.C of the Settlement Agreement, upon entry of
26   this Final Judgment, the Named Plaintiffs do hereby, for themselves and their spouses,
27   heirs, successors, and assigns, forever release the Released Parties from any and all
28   charges, complaints, claims, liabilities, obligations, promises, agreements,

                                                  4
                                    [PROPOSED] FINAL JUDGMENT
 1   controversies, damages, action, causes of action, suits, rights, demands, costs, losses,
 2   debts, and expenses (including back wages, penalties, liquidated damages, and
 3   attorneys’ fees and costs actually incurred) of any nature whatsoever, from the
 4   beginning of time through the Effective Settlement Date, known or unknown,
 5   suspected or unsuspected, including but not limited to all claims arising out of, based
 6   upon, or related to their relationship with Defendant or the renumeration for, or, as
 7   applicable, termination of, such relationship. Without limiting the generality of the
 8   foregoing, Named Plaintiffs expressly release all claims or rights arising out of alleged
 9   violations of any contracts, express or implied (including but not limited to any
10   contract of employment and/or independent contractor agreement); any contract or
11   covenant of good faith or fair dealing (express or implied); any tort, including
12   negligence, fraud, misrepresentation under California Labor Code section 970,
13   negligent infliction of emotional distress, intentional infliction of emotional distress,
14   and defamation; any “wrongful discharge,” “constructive discharge,” and “retaliation”
15   claims; any claims relating to any breach of public policy; any legal restrictions on
16   Defendant’s right to discharge employees or refuse to hire applicants; and any federal,
17   statute, or other governmental statute, regulation or ordinance, but excluding all
18   claims brought for workers’ compensation benefits. However, this paragraph does not
19   release General Assembly from its obligations under this Judgment.
20         Section III.C. shall not have any effect on John Marin’s ability to enforce the
21   separate negotiated Settlement Agreement dated June 29, 2018, between John Marin
22   and General Assembly Space, Inc. in the case titled John Marin v. General Assembly
23   Space, Inc., Case No. BC697481, filed in the Superior Court of the State of California
24   County of Los Angeles and alleging claims of (1) breach of written contract; (2)
25   breach of covenant of good faith and fair dealing; (3) wrongful termination against
26   public policy; (4) disparate treatment (Cal. Gov’t Code section 1940(a)); (5)
27   retaliation (Cal. Gov’t Code section 12940(h); (6) disability discrimination; (7) failure
28   to provide a reasonable accommodation (Cal. Gov’t Code section 12940(m)); (8)

                                                   5
                                    [PROPOSED] FINAL JUDGMENT
 1   failure to engage in interactive process (Cal. Gov’t Code section 12940(n)); (9) failure
 2   to prevent harassment, discrimination, retaliation (Cal. Gov’t Code section 12940(k));
 3   (10) violation of the Americans with Disabilities Act (1990); (11) violation of the
 4   California Unruh Act (Cal. Civ. Code section 51)); and (12) violation of the California
 5   Disable Persons Act (Cal. Civ. Code section 54)).
 6         It is the intention of the Parties and Participating Settlement Class Members
 7   that, upon the Effective Settlement Date, each of the Class Representatives and all
 8   Participating Settlement Class Members shall be deemed to have, and by operation of
 9   the Final Judgment shall have, expressly all rights and benefits afforded by Section
10   1542 of the California Civil Code as to any claims they do not know or suspect to
11   exist in their favor against any of the Released Parties and do so understanding the
12   significant of that waiver.
13
14         Section 1542. A general release does not extend to claims which the
           creditor does not know or suspect to exist in his favor at the time of
15         executing the release, which if known by him must have materially
16         affected his settlement with the debtor.
17
            The above Section 1542 waiver shall not have any effect on John Marin’s
18
     ability to enforce the separate negotiated Settlement Agreement dated June 29, 2018,
19
     between John Marin and General Assembly Space, Inc. in the case titled John Marin
20
     v. General Assembly Space, Inc., Case No. BC697481, filed in the Superior Court of
21
     the State of California County of Los Angeles and alleging claims of (1) breach of
22
     written contract; (2) breach of covenant of good faith and fair dealing; (3) wrongful
23
     termination against public policy; (4) disparate treatment (Cal. Gov’t Code section
24
     1940(a)); (5) retaliation (Cal. Gov’t Code section 12940(h); (6) disability
25
     discrimination; (7) failure to provide a reasonable accommodation (Cal. Gov’t Code
26
     section 12940(m)); (8) failure to engage in interactive process (Cal. Gov’t Code
27
     section 12940(n)); (9) failure to prevent harassment, discrimination, retaliation (Cal.
28




                                                  6
                                    [PROPOSED] FINAL JUDGMENT
 1   Gov’t Code section 12940(k)); (10) violation of the Americans with Disabilities Act
 2   (1990); (11) violation of the California Unruh Act (Cal. Civ. Code section 51)); and
 3   (12) violation of the California Disable Persons Act (Cal. Civ. Code section 54)).
 4         Neither this Final Judgment nor the Settlement Agreement will constitute or be
 5   considered an admission by or on behalf of either Defendant or any Released Party, of
 6   any wrongdoing or liability or of the accuracy of any allegation made in connection
 7   with the Class Action or in any other matter.
 8         Pursuant to Federal Rule of Civil Procedure Rule 23, the Settlement Agreement
 9   will be enforceable by the Court. This Court will have and retain continuing
10   jurisdiction over the Class Action and over all Parties and Class Members, to the
11   fullest extent necessary or convenient to enforce and effectuate the terms and intent of
12   the Settlement Agreement and all matters provided for in it, and to interpret it.
13         The Parties have so agreed, good cause appearing, and there being no just
14   reason for delay, it is expressly directed that this Final Judgment and order of
15   dismissal with prejudice be, and hereby is, entered as a final and appealable order.
16
17
     IT IS SO ORDERED.
18
19
20   DATED: 11/26/18

21                                          JUDGE OF THE DISTRICT COURT
22
23
24
25
26
27
28


                                                  7
                                    [PROPOSED] FINAL JUDGMENT
